Filed 11/4/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION EIGHT

 SOUTH COAST AIR QUALITY                  B310783
 MANAGEMENT DISTRICT,
                                          (Los Angeles County
        Plaintiff and Respondent,         Super. Ct. No. 20STCP02985)

        v.

 CITY OF LOS ANGELES et al.,

        Defendants and Respondents;

 CHINA SHIPPING (NORTH
 AMERICA) HOLDING CO., LTD.,
 et al.,

        Real Parties in Interest;

 INTERNATIONAL LONGSHORE
 AND WAREHOUSE UNION,
 LOCALS 13, 63, AND 94,

        Movant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, James C. Chalfant, Judge. Affirmed.
      SR Holguin, Steven R. Holguin and Marcos R. Holguin for
Movant and Appellant.
       Bayron Gilchrist, Barbara Baird, Veera Tyagi, Josephine
Lee and Kathryn Roberts for Plaintiff and Respondent.
       Meyers Nave, Amrit S. Kulkarni, Julia L. Bond, Shaye
Diveley; Office of the City Attorney of Los Angeles, Michael N.
Feuer, Janna B. Sidley, Justin M. Houterman and John T.
Driscoll for Defendants and Respondents.
       No appearance for Real Parties in Interest.
                        ____________________
       A labor union moved to intervene in an environmental
dispute about the Port of Los Angeles. The union is the
International Longshore and Warehouse Union, Locals 13, 63,
and 94 (the Union). The trial court denied the motion because
concerns about expanding the case’s scope outweighed the
Union’s interest. We will introduce the many actors and events
in this multipolar environmental dispute by using the allegations
of the petition filed by South Coast Air Quality Management
District (the Air District). Then we explain why denying
permissive intervention to the Union was proper. Statutory
references are to the Code of Civil Procedure.
                                   I
       The Port of Los Angeles is the busiest seaport in the
Western Hemisphere. It is critical for U.S. trade with Asia, and
there is a lot of trade with Asia.
       Within the Port is the China Shipping Container Terminal
(the Terminal). The Chinese government owns China Shipping
(North America) Holding Co., Ltd. (China Shipping), which leases
the Terminal long term from various city entities.




                                2
       The Terminal is a significant part of the Port. It and China
Shipping handled 17 percent of the Port’s cargo in 2019.
       The city entities are parties here. They are the City of Los
Angeles, the Los Angeles City Council, the Los Angeles Harbor
Department, and the Los Angeles Board of Harbor
Commissioners. We label this group the City Entities.
       In 2001, the City Entities issued a permit to China
Shipping to build the Terminal.
       This project sparked immediate controversy: in the same
year, environmental and community groups filed a lawsuit to
challenge whether the City Entities, in approving the Terminal
project, had complied with the California Environmental Quality
Act (the Act).
       The parties settled that suit. Part of the settlement
required the City Entities to prepare an environmental impact
report for the Terminal project. They completed the report in
2008. This report—the 2008 Report—found the project “would
have significant and unavoidable adverse environmental impacts
to air quality, aesthetics, biological resources, geology,
transportation, noise, and water quality sediments and
oceanography.” Accordingly, the City Entities adopted more than
50 mitigation measures and several lease measures to reduce
these impacts.
       The 2008 Report specified the lease with China Shipping
would be amended to incorporate the mitigation measures. But
no one did amend the lease that way. In addition, several
measures were implemented only partially, while others were
ignored entirely.
       In September 2015, the City Entities informed the Air
District they intended to prepare a revised environmental




                                 3
analysis for the Terminal to evaluate the unimplemented
mitigation measures and to consider modified measures, among
other items. After releasing draft reports and holding public
hearings, the Board of Harbor Commissioners certified the final
supplemental report in October 2019. The City Council approved
it in August 2020, so we refer to this report as the 2020 Report.
This approval let the Terminal operate under revised conditions.
       The 2020 Report eliminated some mitigation measures
from the 2008 Report. It also recognized that Terminal emissions
would have significant, unavoidable, and increased impacts on air
quality, and that the project would exceed a threshold for cancer
risk.
       Again, nothing enforced the mitigation measures: the City
Entities did not require a lease amendment. Further, China
Shipping wrote it did not intend to implement or to pay for the
new measures.
       In September 2020, the Air District filed a petition for writ
of mandate claiming the City Entities had not enforced the
mitigation measures listed in the 2008 Report. The suit likewise
challenged the decisions to certify the 2020 Report and to allow
the Terminal to operate under allegedly inferior measures. The
petition named each of the City Entities as respondents, as well
as the following real parties in interest: China Shipping (North
America) Holding Co., Ltd.; COSCO Shipping (North America),
Inc.; China COSCO Shipping Corporation Limited; and West
Basin Container Terminal LLC. We will call these last four the
China Shipping Entities.
       The Air District’s petition condemned the 2020 Report in
many ways:




                                 4
          1. The report used the wrong baseline for
             environmental analysis.
          2. Its project description was misleading.
          3. Its impact evaluation was inadequate.
          4. Some of the mitigation measures were uncertain and
             unenforceable.
          5. The mitigation monitoring and reporting program
             was inadequate.
          6. It failed to adopt all feasible mitigation measures.
          7. It rejected measures from the 2008 Report and
             alternatives without proper findings.
          8. It did not support the Findings and Statement of
             Overriding Considerations with substantial evidence.
          9. It did not respond adequately to public comments.
       The petition asked the court to, among other things, set
aside the approvals for the Terminal project and the permit,
pending compliance with the Act. It also asked for the City
Entities to nullify certification of the 2020 Report and to disallow
continued operation of the Terminal under that permit.
       In November 2020, the California Attorney General and the
California Air Resources Board (which we call the Board) filed a
joint motion to intervene in the lawsuit, asserting they were
entitled to mandatory intervention under section 387, subdivision
(d)(1). The Board also sought permissive intervention under
section 387, subdivision (d)(2). The Board was involved in the
underlying administrative proceedings. It had opposed
certification of the 2020 Report.
       Later in November 2020, the Union filed a motion seeking
permissive intervention. The Union claimed up to 3,075 of its
members stood to lose their jobs should the Air District obtain




                                 5
the relief it sought, which would result in an indefinite closure of
the Terminal. The Union argued no existing party could protect
its members’ interests adequately.
       The City Entities filed briefs in the trial court supporting
the Union’s intervention motion and opposing the Board’s
intervention motion. No one opposed intervention by the
Attorney General.
       At a hearing in January 2021, the trial court denied the
Union’s motion, granted a limited mandatory intervention to the
Board, and consolidated this action with another led by the
Natural Resources Defense Council, Inc. All parties agreed to the
consolidation.
       The court agreed the Attorney General had a statutory right
to intervene in the case.
       The court observed the Board has primary statutory
jurisdiction to regulate air pollution emissions from mobile
sources. It also had a statutory responsibility to implement a
Community Emissions Reduction Plan for Wilmington, a
community bordering the Port identified as a disadvantaged
community. The Wilmington plan includes several measures to
reduce emissions from the Port and from freight traffic traveling
to the Port. The court concluded the Board had a particularized
regulatory interest in the Wilmington plan that the Terminal
project and the litigation could affect.
       Finally, the trial court ruled the Union’s interest in the
case was speculative and consequential—not direct and
immediate, as required for permissive intervention—and the
prejudice to existing parties outweighed the reasons supporting
intervention. On the latter point, the court explained:




                                 6
       “Union lacks a direct interest in the case and Respondents
and Real Parties can be counted upon to support the jobs issue.
Unlike the Attorney General and [the Board], Union has no legal
interest in the CEQA issues at stake and is only concerned with
the consequences of a terminal shutdown. [The Air District] also
is correct that another intervening party would complicate the
litigation.”
       The Union appealed this ruling. The City Entities filed a
brief in support of the appeal.
                                  II
       The trial court denied the Union a seat at a table. Seating
at that table already was crowded. The court’s exercise of its
discretion was proper.
       Under the statute for permissive intervention, trial courts
have discretion to permit nonparties to intervene in a lawsuit,
provided each of the following four factors are met:
          1. the nonparty follows proper procedures;
          2. it has a direct and immediate interest in the action;
          3. intervention will not enlarge the issues; and
          4. the reasons for intervention outweigh any opposition
             by the existing parties.
(§ 387, subd. (d)(2); Edwards v. Heartland Payment Systems, Inc.
(2018) 29 Cal.App.5th 725, 736 (Edwards).)
       The trial court must balance the interests of those affected
by a judgment against the interests of the original parties in
pursuing their case unburdened by others. (City and County of
San Francisco v. State of California (2005) 128 Cal.App.4th 1030,
1036 (San Francisco).) The trial court has broad discretion to
strike this balance. (Ibid.) We thus review for abuse of
discretion. (Edwards, supra, 29 Cal.App.5th at p. 736.) We




                                 7
presume the judgment is correct, affirm if it is correct on any
theory, and reverse only if the appellant establishes the decision
results in a miscarriage of justice or exceeds the bounds of
reason. (Ibid.; San Francisco, at pp. 1036–1037; City of Malibu v.
California Coastal Com. (2005) 128 Cal.App.4th 897, 906
(Malibu).)
       Much of the briefing focuses on the second factor of the
permissive intervention test—that is, whether the Union’s
interest suffices.
       We affirm based on the fourth factor: the trial court
reasonably concluded the Air District’s interest in litigating the
case without Union involvement outweighed the Union’s reasons
for intervening. Even if the interest is direct, denying permissive
intervention in such circumstances is proper. (See People v.
Superior Court (Good) (1976) 17 Cal.3d 732, 737.)
       This consolidated environmental case is complex. It has an
impressively large cast of characters. The trial court aptly noted
this case “already has a lot of lawyers in it.” With the addition of
the Attorney General and the Board, we count eight petitioners,
four respondents, and four real parties in interest.
       The Union admits its position on the merits is duplicative:
it supports the City Entities, seeks to defend their actions
concerning the Terminal, and has no concerns with the
challenged environmental analysis in the 2020 Report. Beyond
this, the Union says it is acutely and uniquely interested in the
consequences of a “potential remedy” should the petitioners
prevail: the possible shutdown of the Terminal and the loss of
Union jobs that could flow from rescinding the relevant permits
and approvals. Thus the Union seeks to intervene in this




                                 8
litigation to “advocate for a remedy that does not shut the
terminal down . . . .”
       The City Entities want the same thing.
       The Union is not the only one seeking to maintain
operations—and thus jobs—at the Terminal. Both the Union’s
and the City Entities’ briefs make this plain.
       The evidence also shows that existing parties support
continuing the Terminal’s operation. The Los Angeles Harbor
Department prepared findings for the Terminal project. These
findings conclude the benefits of the project outweigh its
unavoidable adverse environmental effects and would justify
adopting the project and certifying the 2020 Report. This report
identifies “continued operation of the [China Shipping] Terminal
under feasible mitigation measures, providing economic benefits
to the Port and the community” as one benefit. The report
specifically discusses jobs provided by the Terminal. The report
says this consideration alone would be sufficient to outweigh the
adverse environmental impacts of the project.
       There is no claim the City Entities lack motivation to
defend their approval of the Terminal project and its continued
operation. Nor is there any suggestion the City Entities or the
China Shipping Entities might carve out Union jobs as
unimportant or indefensible while fighting to maintain
operations at the Terminal.
       It thus was reasonable for the trial court to conclude that
Union participation would be largely cumulative and would
unduly complicate an already complicated case.
       A Union declaration underscores this risk of undue
complexity. The declaration says the income of approximately
3,075 Union members depends on operations at the Terminal,




                                 9
and the Terminal also “provides approximately 80,000 indirect
jobs in the Los Angeles region.” The trial court reasonably could
conclude that permitting Union intervention in the lawsuit would
spur representatives of the other tens of thousands of jobs
connected to the Terminal to enter the fray. That result would be
unmanageable. (See Marken v. Santa Monica-Malibu Unified
School Dist. (2012) 202 Cal.App.4th 1250, 1270, fn. 17 [whether
to permit intervention requires a fact-specific inquiry focused on
practical considerations].)
       The Union’s logic reveals the weakness of its position. The
Union has an interest in the Port’s operation, but so do
consumers affected by whether this commercial hub is
functioning smoothly.
       The ripples from this pebble in the pond extend yet further.
All people within breathing distance of the Port also have
interests in the controversy.
       The trial court had no mandatory obligation to open the
gate to every potentially affected interest that might mobilize
itself to appear. Experienced trial judges must balance the
practical realities of trial court management against the claims of
all wishing to be heard directly. This trial court’s decision was
sound.
       The Union emphasizes no party other than the Air District
opposed its intervention. This point does not diminish the Air
District’s valid concerns, which the trial court shared. (See
Malibu, supra, 128 Cal.App.4th at p. 901.)
       The Union also says the trial court acted arbitrarily by
denying the Union’s motion but by allowing the Board to
intervene. The Union argues its interest in the litigation is more
direct and immediate than the Board’s.




                                10
      This argument overlooks the difference between mandatory
and permissive intervention. Regarding the Board, the court’s
lengthy analysis focused on the requirements for mandatory
intervention. The court ultimately granted the Board a limited
mandatory intervention: the court confined the Board’s
intervention to the mitigation measures in the 2020 Report that
could affect the Wilmington emissions plan. No one appealed
that ruling, which is not before us.
      A footnote in the court’s decision did note, without
explanation, that the Board was entitled to permissive
intervention for similar reasons. This alternative ruling does not
show the court should have allowed the Union into the case solely
on permissive grounds.
      Because it was reasonable to conclude the reasons opposing
Union intervention were weightier than those supporting it,
denying permissive intervention by the Union was proper.
                          DISPOSITION
      We affirm the trial court’s order and award costs to the
South Coast Air Quality Management District.




                                          WILEY, J.



We concur:



             GRIMES, Acting P. J.         STRATTON, J.




                               11